Appellee successfully prosecuted an action of ejectment to a final judgment. Appellant filed the following notice of appeal:
"Notice is hereby given that the undersigned attorney of record for the defendant, Jesse Henderson, this day sues out this his appeal from the order entered herein on the 11th day of February, A.D. 1946, denying the motion to dismiss in said cause, and the order entered herein on the 15th day of February, A.D. 1946, denying the motion for a new trial in said cause, said appeal being returnable to the Supreme Court of the State of Florida at Tallahassee, Florida."
Appellee has not challenged the sufficiency of the notice of appeal and both parties have argued the case on its merits. If the defect was such that it might be cured by waiver or stipulation we would not question it however this Court is without jurisdiction unless the appeal comes as provided by law. Appeals in law actions, such as in this case, shall lie only from a final judgment. See Rule 2 of this Court and Section 59.02, Fla. Stat., 1941, F.S.A.
For the above stated reasons the appeal herein is dismissed.
CHAPMAN, C. J., BROWN and BUFORD, JJ., concur.